OPINION
Per CURIAM.
While driving a Chevrolet truck on Shirley Road in Youngstown on January 10, 1953, for his employer, for whom he testified he was making a delivery on Lake Park Road near Midlothian Boulevard, defendant was arrested for, charged with, and found guilty of violating Section 25.128A of the Revised Ordinances, as amended by Ordinance No. 55521, which, as applicable, provides:—
“Section 1. No person shall drive any vehicle designed or used for the transportation of goods, wares, or merchandise upon Shirley Road, from Poland Avenue to .Midlothian Boulevard, except while receiving goods or making deliveries along said street, and then only by entering and leaving said street by the nearest intersecting street.”
We conclude from the evidence reviewed that the ordinance for the violation of which defendant was convicted was not discriminatory nor unconstitutional.
Judgment affirmed.
GRIFFITH, PJ, PHILLIPS & NICHOLS, JJ, concur.